Citation Nr: 1233238	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-25 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Whether there was clear and unmistakable error in the rating decisions of September 1964 and January 1967 by the RO, assigning a 20 percent rating for the residuals of a fracture of the left humerus. 

2.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, f the left hip, and the left thigh on the basis of clear and unmistakable error in the rating decision of September 1964 by the RO.

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran and J.M.
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1962 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in April 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for an earlier effective date for the grant of service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, the left hip, and the left thigh under 38 C.F.R. § 3.400(b)(2) is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in September 1964, the RO granted service connection for residuals of a fracture of the left humerus and assigned a rating of 20 percent under Diagnostic Code 5202, effective June 13, 1964; in a rating decision in January 1967, the RO continued the 20 percent rating under Diagnostic Code 5202; after the Veteran was notified of the rating decisions and of his right to appeal, the Veteran did not appeal the 20 percent rating, and the rating decisions became final by operation of law. 


2.  The rating decisions in September 1964 and in January 1967 by the RO, assigning a rating of 20 percent under Diagnostic Code 5202 for residuals of a fracture of the left humerus, were not undebatably erroneous based on the evidence then of record and law then in effect. 

3.  The rating decision in September 1964 by the RO was not final and binding on service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, the left hip, and the left thigh. 


CONCLUSIONS OF LAW

1.  The rating decisions in September 1964 and in January 1967 by the RO, assigning a 20 percent under Diagnostic Code 5202 for residuals of a fracture of the left humerus, were final and binding and not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a) and 3.105(a) (2011).  

2.  The rating decision in September 1964 by the RO was not final and binding on service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, the left hip, and the left thigh and the rating decision is not subject to a claim of clear and unmistakable error.  38 C.F.R. § 3.104(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The VCAA does not apply to a claim of clear and unmistakable error.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding that VCAA does not apply to a claim of clear and unmistakable error in a rating decision by the RO.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

Legally Defined 

A decision of a duly constituted rating agency is final and binding, except a prior determination may be reversed or amended, where the evidence establishes clear and unmistakable error.   38 C.F.R. §§ 3.104 and 3.105(a). 

The tests to determine whether there was clear and unmistakable error are: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory or regulatory provisions existing at the time were incorrectly applied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Russell v. Principi, 3 Vet. App. 310, 313-4(1992).  

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In determining whether there is clear and unmistakable error, the 
benefit-of-the-doubt standard of proof does not apply. 





Rating for Residuals of a Fracture of the Left Humerus

Argument 

The Veteran seeks a 30 percent rating under Diagnostic Code 5305 for residuals of a fracture of the left humerus on the basis of clear and unmistakable error in rating decisions in September 1964 and in January 1967 by the RO.  

The Veteran argues the rating decisions were in error because the residuals of the fracture should have been rated 30 percent under Diagnostic Code 5305, based on a severe muscle injury, shattering bone fracture, as described in 38 C.F.R. § 4.56(d). 

Procedural History and Fact as Known at the Time 

In a rating decision in September 1964, the RO granted service connection for the residuals of a fracture of the left humerus and assigned a 20 percent rating under Diagnostic Code 5202 for the minor upper extremity for the purpose of rating the disability, effective the day following the day of separation from service in June 1964.  In a rating decision in January 1967, the RO continued to assign a 20 percent rating under Diagnostic Code 5202.  In each instance, after the Veteran was notified of the determination and of the right to appeal, he did not appeal the rating decisions, which became final by operation of law based on the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 C.F.R. §3.104(a).  






A final and binding decision by the RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended, that is revised, which has the same effect as if the corrected decision had been made on the same date as the reversed or revised decision.  38C.F.R. § 3.105(a).

The evidence of record at the time of rating decisions in September 1964 and in January 1967consisted of the service treatment records and reports of VA examinations in August 1964 and in December 1966. 

The service treatment records show that in September 1963 the Veteran was a passenger in a vehicle accident and he sustained several injuries, including lacerations, fractured ribs, a concussion, and a mid-shaft fracture of the left humerus.  The fracture of the left humerus was described as a compound and comminuted fracture.  The Veteran was treated for 8 days for an infection at the site of the injury and a skin graft was applied to the upper arm from a donor sight on the left thigh. With the exception of a 20 day period of leave between December 1963 and January 1964, the Veteran was hospitalized until June 1964.  

In January 1964, X-rays showed that there was non-union of the fractured bone and that the bony fragments were still separated and embedded in dense fibrous tissue.  An open reduction with internal fixation surgery was done in March 1964.  And a bone graft was taken from the left hip that was used to unite the bone fragments and a metal plate was affixed with five metal screws.  In January and February 1964, the Veteran had drainage from the wound, but a culture showed no growth.  In April 1964, X-rays showed excellent alignment of the bone fragments with early callus formation.  In May 1964, the Veteran had drainage from the wound, but infection was not noted. 

In June 1984, the Medical Board noted a well-healed surgical scar on the left upper extremity, a 4 inch scar on the iliac crest, and a 2 inch by 4 inch scar on the left thigh.  X-rays showed excellent healing of the fracture fragments and alignment.   


At that time, the Veteran had excellent range of motion in the left shoulder and left elbow, although he lacked 10 degrees of extension and flexion was only to 120 degrees. 

After service on VA examination in on August 1964, history included open reduction and internal fixation of the humerus with residuals of limitation of motion and pain.  The scars on the left arm and left thigh were described as to location and size.  The Veteran described occasional pain in the shoulder.  Testing showed full range of motion with supination and pronation of the left arm, as well as full range of motion of the left shoulder.  Flexion of the left elbow was limited by 20 degrees and extension by 10 degrees.  There was weakness of the lower arm and hand due to disuse.  There was no neurological involvement.  X-rays showed internal fixation of the fracture site with excellent union and alignment.  

On VA examination in December 1966, the findings were essentially unchanged since the examination in August 1964. 

Analysis

The Veteran does not argue that the facts known at the time were not before the RO as the record consisted of the service treatment records and the reports of VA examinations in August 1964 and in December 1966.  

The Veteran does argue an error of law, that is, the disability should have been rated as severe, that is, 30 percent disabling, under Diagnostic Code 5305, applying 38 C.F.R. § 4.56(d). 

Under Diagnostic Code 5305, a 30 percent rating is assigned for a severe muscle injury of Muscle Group V, affecting the flexion and supination of the elbow. 




Under 38 C.F.R. § 4.56, factors be considered in the evaluation of a disability involving muscle groups (emphasis added) include: (1) the type of injury; (2) history and complaint; and (3) objective findings.  

A severe muscle injury by type includes a shattering bone fracture with extensive debridement [surgical removal of lacerated, devitalized, or contaminated tissue], or prolonged infection and sloughing of soft parts, intramuscular binding and cicatrization.  

As for the application of 38 C.F.R. § 4.56, under the regulation, the determination of "severe" does not rest solely on evidence of a shattering bone fracture, rather all factors set forth in regulation must be considered, namely, a shattering bone fracture with extensive debridement, that is, surgical removal of lacerated, devitalized, or contaminated tissue, or prolonged infection and sloughing of soft parts, intramuscular binding and cicatrization (emphasis added).  

Clearly then a shattering bone fracture alone is not sufficient to demonstrate a clear and unmistakable error in the application of 38 C.F.R. § 4.56(d) as a matter of law in the rating decisions in September 1964 or in January 1967 by the RO, rating the disability 20 percent under Diagnostic Code 5202, as opposed to a 30 percent rating under Diagnostic Code 5305. 

Stated other way, even if the RO considered Diagnostic Code 5305, the law does not compel the conclusion, to which reasonable minds could not differ, that the rating would have been manifestly different.  

Although not specifically argued by the Veteran, under 38 C.F.R. § 4.72 (in effect in 1964) (currently at 38 C.F.R. § 4.56), a history of a compound comminuted fracture and definite muscle and tendon damage establishes a severe muscle injury.  

Again the determination of "severe" under 38 C.F.R. § 4.72 does not rest solely on evidence of a compound comminuted fracture, rather a finding of a severe muscle injury also requires definite muscle and tendon damage.  


Definite muscle and tendon damage is a factual determination and not a legal one.  And the Veteran does not argue error of fact.  

A compound comminuted alone is not sufficient to demonstrate a clear and unmistakable error in as a matter of law in the rating decisions in September 1964 and in January 1967, by the RO, rating the disability 20 percent under Diagnostic Code 5202 as opposed to a 30 percent rating under Diagnostic Code 5305.

Service Connection for Muscle Weakness of the Left Elbow and Forearm, and for Scars of the Left Arm, the Left Hip, and the Left Thigh 

Argument 

The Veteran also seeks an effective date earlier than August 31, 2006, for the grant of service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, the left hip, and left thigh on the basis of clear and unmistakable error in the rating decision of September 1964 by the RO. 

A finally adjudicated claim is a claim, which has been disallowed by the RO and the action having become final by the expiration of 1 year after the date of notice or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).

The rating decision in September 1964 by the RO was not a final and binding determination on service connection for muscle weakness of the left elbow and forearm and for scars of the left arm, the left hip, and left thigh as the claims were not explicitly denied or impliedly denied.    

As the rating decision in September 1964 by the RO was not final and binding, then there is no legal basis for a claim of clear and unmistakable error.  38 C.F.R. §§ 3.104(a) and 3.105(a) as there is no decision to reverse or amended. 

The question of whether there was a pending claim is addressed in the REMAND.


ORDER

The rating decisions in September 1964 and in January 1967 by the RO, assigning a rating of 20 percent under Diagnostic Code 5202 for residuals of a fracture of the left humerus, were not clearly and unmistakably erroneous, and the appeal is denied.  

In the absence of a final and binding determination on service connection for muscle weakness of the left elbow and forearm and for scar of the left arm, the left hip, and the left thigh in the rating decision of September 1964 by the RO, there is no valid claim of clear and unmistakable error, and the appeal is denied.


REMAND

The Veteran is seeking an earlier effective date for service connection for weakness of the left elbow and forearm and for scars of the left arm, the left hip, and the left thigh on grounds of clear and unmistakable error, which the Board has decided.  Nevertheless, the record raises an earlier effective question under a different theory, namely, as a pending claim, which requires procedural development. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for an earlier effective date for the grant of service connection for weakness of the left elbow and forearm and for scars of the left arm, the left hip, and the left thigh, applying 38 C.F.R. §§ 3.151, 3.155, 3.160(c), and 3.400(b)(2).  If the determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


